PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/213,047
Filing Date: 7 Dec 2018
Appellant(s): UNITED TECHNOLOGIES CORPORATION



__________________
Jessica Fleetham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/6/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/5/2021 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 6,941,760) in view of Venkatesan (US 2019/0017441).
	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 6,941,760) in view of Venkatesan (US 2019/0017441) as applied to claim 1, and further in view of Jewess et al. (US 2014/0102112).
	
(2) Response to Argument
	Appellant argues, regarding independent claim 1, that the rejections fail to identify each and every claimed feature in the prior art, because Venkatesan does not teach an outer casing of a core engine, which surrounds the engine core. Appellant also argues that the benefits of Venkatesan’s cavity are related to the size and shape of the igniter cavity and not to its location, or its integration into the combustor liner. Appellant further argues, regarding claim 6, that Venkatesan does not teach an inner wall portion that borders a core flowpath of the core engine.

	In response to Appellant’s arguments, the Examiner notes the following:
In response to Appellant’s argument that Venkatesan does not teach each and every claimed feature, the claims are not being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatesan. Instead, the Final Rejection mailed 11/5/2021 explains that claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Venkatesan. Venkatesan is not being relied upon for teaching an outer casing surrounding the core engine. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
As discussed in the Office Action mailed 11/5/2021, “Jones teaches (Figures 1-5) a propulsion system (10) comprising: a core engine (26, 20, 30; see Figure 2); and an outer casing (14) surrounding the core engine (26, 20, 30; see Figure 2), the outer casing (14) including an injector assembly (at 34)”. Although Jones does not teach that his injector assembly is integral with the casing and defines a cavity, the Office Action mailed 11/5/2021 explains that Venkatesan teaches in Figures 1-8 “an integral injector assembly (150) and includes a wall (152, 230, 304; see Figures 2-6) that defines a cavity (the opening shown at 150; see Figures 2-6), the wall (152, 230, 304) being integral with an outer casing (104), wherein the wall (152, 230, 304) includes an inner wall portion (at 152; see Figures 2-6) and an outer wall portion (at 230b, 304; see Figures 2-6) with respect to a central engine axis (28; see Figures 1 and 3), and wherein the inner wall portion (at 152; see Figures 2-6) corresponds to the outer casing (104) and the outer wall portion (at 230b, 304; see Figures 2-6) is spaced away from the outer casing (152, 104) by the cavity (the opening shown at 150; see Figures 2-6)”. See below for a side-by-side view of Appellant’s Figure 1 and Jones’ Figure 2 showing an injector extending through an outer casing as well as a side-by-side view of Appellant’s Figure 2A and Venkatesan’s Figure 3 depicting an integral injector assembly having a wall define a cavity.

    PNG
    media_image2.png
    558
    865
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    787
    865
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    891
    613
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    799
    750
    media_image5.png
    Greyscale



Although Appellant argued that Venkatesan’s combustor liner cannot be regarded as a casing, Appellant explains that a liner of the combustor is a casing-type structure (Paragraph 0032 of Appellant’s specification). Although the casings of Jones (element 14) and Venkatesan (element 104) may not be identical in shape or location, it is noted that "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). In this case, one having ordinary skill in the art would have recognized, based on the teachings of Venkatesan, that incorporating the concept of an injector assembly including an integral cavity disposed in a casing would lower instabilities by acting as a Helmholtz resonator, increase the reliability of re-ignition of the primary combustion reaction at high operating pressure ratios, and improve durability and stability (Paragraphs 0018-0019 of Venkatesan).
In response to Appellant’s argument that Venkatesan does not teach the relative location of the injector with respect to the outer casing, it is noted that Jones (the primary reference) is relied upon for teaching an injector extending through the outer casing surrounding the core engine (see Page 3 of the Final Rejection mailed 4/6/2022, Figure 2 of Jones, and annotation above). The Examiner’s proposed combination is not to modify the location of Jones’ injector or casing. Rather, the proposed combination includes Venkatesan’s general teaching of a cavity disposed in a casing, including its size and shape. As Appellant recognizes, “the benefits of the igniter cavity taught by Venkatesan are related to its size and shape of the igniter cavity (see ¶[0017]) and not to its location or its integration into the combustor liner” (Page 3, lines 14-16 of Appellant’s Appeal Brief filed 4/6/2022 – emphasis added). Therefore, according to Appellant’s own reasoning, one having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that incorporating the size and shape of Venkatesan’s igniter cavity in Jones’ outer casing would achieve lower instabilities, improve the ability to relight after flameout, and dampen the high frequency dynamics (see Paragraphs 0018-0019 of Venkatesan). 
Appellant argues that Venkatesan does not teach “any benefits of the injector assembly being integral with an outer casing of a core engine, or even integral with the combustor liner” (Page 3, lines 28-30 of Appellant’s Appeal Brief filed 4/6/2022). However, Venkatesan states, “[t]o enable successful relight after a flameout, an igniter cavity is integrated into . . . the outer liner” (Paragraph 0016 of Venkatesan – emphasis added). As discussed above, Appellant’s specification recognizes that a combustor liner is a casing structure (Paragraph 0032 of Appellant’s specification). Therefore, Appellant’s argument that there are no benefits to the injector assembly being integral with a casing is refuted by Venkatesan’s teachings.
In response to Appellant’s argument that Venkatesan does not teach an inner wall portion that borders a core flowpath as required by claim 6, it has been explained that this feature is taught by Jones. The Final Rejection mailed 11/5/2021 states “Jones further teaches (Figures 1-5) wherein the inner surface of (see Figure 2) the outer casing (14) borders a core flowpath (the flowpath from the compressor to the combustor; see Figure 2) of the core engine (26, 20, 30; see Figure 2)”. It was additionally explained in the rejection that Vekatesan also teaches (Figures 1-8) wherein the inner wall portion (at 152; see Figures 2-6) borders a core flowpath (the flowpath from 140 through 112; see Figure 2) of the core engine (14, 16, 20; see Figures 1-2). Venkatesan teaches that a high pressure compressor 14 and a combustor 16 are in serial flow communication and the combustor 16 generates combustion gases that are discharged from the combustor 16 through a high pressure turbine (Paragraph 0020 of Venkatesan). Venkatesan also teaches that the incoming compressed air (indicated by arrow 137) from the high pressure compressor 14 is directed through a diffuser 138 and into the combustor 16 and, within the combustor 16, a first portion of the compressed airflow, referred as a primary airstream 140, is directed into the swirler assemblies 134 through the inlet openings 132 of the dome plate 120 into the combustion chamber 112 (Paragraph 0026 of Venkatesan). Thus, Jones and Venkatesan each teach an inner surface of the casing bordering at least a portion of the primary flowpath from a core compressor to a core turbine via a combustor, i.e. a core flowpath.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS P BURKE/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741  

                                                                                                                                                                                                      /Melanie Weinhardt/
RQAS, OPQA 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.